Citation Nr: 0330019	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  93-12 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1976 to June 
1979.

This appeal arises from an October 1992 rating action that 
denied service connection for a back disability on the 
grounds that new and material evidence had not been received 
to reopen the claim.  A Notice of Disagreement was received 
in November 1992, and a Statement of the Case (SOC) was 
issued in June 1993.  A Substantive Appeal was received 
subsequently in June 1993.  In January 1994, the veteran gave 
testimony at a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.  A Supplemental SOC 
(SSOC) was issued in November 1994.

In April 1997, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for further development of the 
evidence and for due process development.  A SSOC was issued 
in December 1997.

In June and October 1998, the Board remanded this case to the 
RO to afford the veteran a hearing before a Member of the 
Board (Veterans Law Judge) (VLJ).  In August 2000, the 
veteran testified at a hearing before the undersigned VLJ in 
Washington, D.C.; a transcript of the hearing is of record.

In December 2000, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  In September 2001, the Board issued a 
Corrective Order with respect to page 5 of the December 2000 
remand.  A SSOC was issued in April 2002.

By decision of July 2002, the Board denied service connection 
for a back disability on the grounds that new and material 
evidence had not been received to reopen the claim.  In 
January 2003, the VA Secretary filed a Motion with the United 
States Court of Appeals for Veterans Claims (Court) to vacate 
the July 2002 Board decision.  By Order of March 2003, the 
Court granted the Motion, vacated the Board decision, and 
remanded this case to the Board for further action.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See    38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f). 

Although the record contains documents in which the RO 
addresses the VCAA, as noted in the Secretary's motion, the 
record contains no correspondence providing adequate notice 
of the information and evidence necessary to substantiate the 
claim, or adequately explaining what evidence will be 
obtained by whom.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should clearly explain that he has a  one-year period for 
response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs (Secretary), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003).  After providing the necessary notice, the RO should 
attempt to obtain any pertinent, outstanding evidence for 
which the veteran provides specific information, and, if 
necessary, authorization.  

The action identified herein is consistent with the duties 
imposed by the VCAA and the March 2003 Court Order.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance therewith.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
letter notifying him of the VCAA and the 
duties imposed thereby, specifically as 
regards the claim currently on appeal.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disability that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that the 
veteran has a full one-year period for 
response. 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.    
   
5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the petition to 
reopen the claim for service connection 
for a back disability in light of all 
pertinent evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC (to include 
clear reasons and bases for the RO's 
determinations), and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


